              Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 1 of 8




 1                                                                                Hon. Richard A. Jones

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
   CYPRESS INSURANCE COMPANY, as                          Civil Action No. 2:17-CV-00467-RAJ
10 subrogee of Microsoft Corporation,,
                                                          SK HYNIX AMERICA INC.’S MOTION IN
11                 Plaintiff,                             LIMINE TO (1) EXCLUDE CYPRESS’S
                                                          DAMAGES ITERATIONS NO. 4 AND NO. 5
12         vs.                                            AND (2) PRECLUDE REFERENCES TO
                                                          THE COURT’S RULINGS ON BUFFER
13 SK HYNIX AMERICA, INC.,                                INVENTORY AND DISASTER RECOVERY
                                                          PLAN
14                 Defendant.

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE    BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     (2:17-CV-00467-RAJ)                                   DROOKS,LINCENBERG & RHOW, P.C.
     Page 1                                                1875 Century Park East, 23rd Floor
                                                           Los Angeles, California 90067-2561, Tel: (310) 201-2100
               Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 2 of 8




 1          Pursuant to leave of the Court during the February 26 pre-trial conference, Hynix hereby submits

 2 the following motion in limine to exclude Cypress’s belatedly disclosed damages “Iteration No. 4” (Dkt.

 3 No. 216 (Cypress’s Trial Brief) at 14) and irrecoverable “Iteration No. 5” (id. at 15) identified in its trial

 4 brief. Hynix also moves to exclude references to the Court’s ruling on the buffer inventory and the

 5 disaster recovery plan.

 6 I.       INTRODUCTION

 7          On February 25, 2019, Cypress submitted a trial brief stating that “[a]t trial, [it] intends to present
 8 five iterations of recoverable cover damages based on various chip quantities[.]” (Id. at 14.) The first

 9 three iterations appear consistent with the three damages scenarios that Cypress’s damages expert,

10 William Bradshaw, had disclosed as part of his damages report in this case.

11          Cypress’s anticipated Iteration No. 4, however, should be excluded because it is an improper end-
12 run around this Court’s ruling on Hynix’s summary judgment motion enforcing the broad “Limitation of

13 Liability” provisions of section 14.6 of the Microsoft/Hynix Component Purchase Agreement and the

14 Court’s adoption of Hynix’s proposed Limiting Instruction No. 58 (see Dkt. No. 208-1 (Limiting

15 Instruction No. 58)), which states that Cypress’s recoverable damages are limited to “cover” damages as

16 defined by Section 62A.2-712(2) of the Washington Commercial Code, i.e., the market price of

17 contracted goods minus the contract price of those goods. Under this basic concept embodied in the

18 Commercial Code, cover damages can only be awarded if chips were purchased at higher prices from
19 third parties that replaced actual chips that Hynix was contractually required to provide.

20          Cypress’s articulation of its Iteration No. 4—namely, that it was a natural consequence of Hynix’s
21 breach of contract—is precisely the type of “consequential damages” that section 14.6 and this Court’s

22 Limiting Instruction precludes. This is because Iteration No. 4 seeks to award Microsoft damages for

23 higher chip prices in general even though there is no evidence that these third party chips replaced

24 chips that Hynix was supposed to provide. Nor can any such evidence exist because these involve 2014

25 purchases of third party chips and the Ninth Amendment covered only 2013 and has no provision

26

27

28
      DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      (2:17-CV-00467-RAJ)                                    DROOKS,LINCENBERG & RHOW, P.C.
      Page 2                                                 1875 Century Park East, 23rd Floor
                                                             Los Angeles, California 90067-2561, Tel: (310) 201-2100
                    Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 3 of 8




 1 requiring 2014 chips. Iteration No. 4 should be rejected on its face. 1

 2             Cypress’s Iteration No. 5 suffers from the same defect—namely that it covers chips that are

 3 beyond the capacity requirements set forth in the Ninth Amendment. As articulated by Cypress, these

 4 damages are for a hypothetical extra set of chips that are separate and apart from the capacity

 5 requirements that the parties agreed to. Iteration No. 5 should be excluded for the additional reasons that

 6 Cypress cannot pursue those damages as a subrogee, since it cannot show that those damages were both

 7 (1) caused by the Wuxi fire and (2) paid by it as part of Microsoft’s insurance claim.

 8             Finally, the argument at the Pre-Trial Conference raised the issue of how the parties should be

 9 referencing the Court’s prior rulings. In the revisions to the Limiting Instruction that was discussed, the

10 Court struck any reference to the fact that the Court considered section 14.6 and ruled in a particular

11 manner. Similarly, Hynix would request that the parties be precluded from indicating that the Court

12 ruled in Cypress’s favor on the buffer inventory and the disaster recovery plans.

13 II.         ARGUMENT

14             A.      Cypress’s belatedly disclosed “Iteration No. 4” should be excluded.
15
               First, Cypress is limited to damages arising from increased chip costs only on chips that it can
16
     prove should have been provided by Hynix under the Ninth Amendment but were not. See RCWA §
17
     62A.2-712(2); see also Dkt. No. 198 (Order Denying Parties’ Motions to Exclude) (this Court concluded
18
     that under Washington law, the measure of direct damages for a seller’s non-delivery is the difference
19
     between the market price at the time of breach and the contract price). This is consistent with the Court’s
20
     adoption of Hynix’s proposed Limiting Instruction No. 58, which states that “Cypress is entitled to
21
     recover only ‘cover costs’ from chips required to be delivered in 2013 and that were part of the insurance
22
     payments that Cypress paid to Microsoft.” (Dkt. No. 208-1 (Limiting Instruction No. 58).)
23
               Hence, future hypothetical chips that might have been provided (but were not actually contracted
24
     for) are not relevant to that computation. Further, extra-contractual chips that were purchased from
25

26
     1
27    At the hearing, Hynix did not mean to imply that Cypress is acting in bad faith in raising this
   damages theory. But the theory was never previously disclosed in Cypress’s Rule 26 disclosures, never
28 mentioned by its damages expert, William Bradshaw, and follows temporally this Court’s ruling that
   enforced the “Limitation of Liability” provision.
         DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE    BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
         (2:17-CV-00467-RAJ)                                   DROOKS,LINCENBERG & RHOW, P.C.
         Page 3                                                1875 Century Park East, 23rd Floor
                                                               Los Angeles, California 90067-2561, Tel: (310) 201-2100
               Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 4 of 8




 1 Samsung at higher prices as a downstream consequence of Hynix’s alleged breach are by definition

 2 consequential damages, and not recoverable as “cover” damages. Yet, the damages that Microsoft was

 3 paid for in its insurance claim is substantially comprised of such consequential damages.

 4          For instance, as identified in the final report issued by the insurance adjuster, Vericlaim,

 5 Microsoft’s insurance payment consisted of incremental chip costs incurred between February 2014 and

 6 June 2014, which are plainly outside of the Ninth Amendment’s price and capacity terms for the year

 7 2013. (Dkt. No. 165-43 (Vericlaim Report No. 4) at 5 (“MD&D reviewed budgeted chip purchases and

 8 related incremental purchase pricing for the time frame between February and June 2014.”).) Those

 9 consequential damages, which are not “cover” costs for any chips within the Ninth Amendment, are

10 therefore not recoverable against Hynix. Thus, Cypress’s claim that it is entitled to recover “increased

11 costs resulting from Microsoft having to enter into a long-term contract with Samsung at undesirable

12 terms” (Dkt. No. 216 (Cypress’s Trial Brief)) is wrong, and its newly disclosed damages “iteration”

13 should be excluded on that basis alone. In fact, this Court should preclude Cypress from presenting any

14 damages “iteration” at trial that includes consequential increased chip costs—i.e., extra costs for chips

15 that Hynix never agreed to provide Microsoft under the Ninth Amendment—that are not direct “cover”

16 damages as defined under the Washington Commercial Code.

17          Second, Cypress’s new theory must be excluded for the simple reason that it was never disclosed

18 as part of the parties’ mandatory Rule 26(a)(1) disclosures and exchange of expert reports. As context,
19 the parties exchanged initial expert reports, including damages reports, on September 4, 2018. The

20 parties exchanged rebuttal reports on September 25, 2018, and concluded expert discovery on October

21 19, 2018. Cypress’s damages expert, William Bradshaw, served initial and rebuttal damages opinions as

22 part of this process, and was deposed on October 2, 2018. Yet, nowhere was this new damages

23 “iteration” ever disclosed as part of that process. This Court has routinely rejected precisely these types

24 of belated damages disclosures before. See, e.g., Wong v. Seattle School Dist. No. 1, C16-1774-RAJ,

25 2018 WL 4630385, *4-6 (W.D. Wa. Sep. 27, 2018) (where the Court disallowed the plaintiff from

26 introducing damages evidence at trial that plaintiff failed to disclose in time under Rule 26(a) or (e))

27 (“Previously, in situations where parties fail to provide their damages calculations in their initial

28 disclosures and fail to supplement them, this Court has prohibited those parties from introducing damages
      DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      (2:17-CV-00467-RAJ)                                    DROOKS,LINCENBERG & RHOW, P.C.
      Page 4                                                 1875 Century Park East, 23rd Floor
                                                             Los Angeles, California 90067-2561, Tel: (310) 201-2100
                 Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 5 of 8




 1 evidence at trial.”). For that reason alone, it must be excluded.

 2          B.      Cypress’s “Iteration No. 5” should be excluded.

 3
            Likewise, Cypress should be precluded from presenting its “Iteration No. 5” separately because,
 4
     as articulated, it proffers a damages theory based on chips that are beyond the capacity requirements of
 5
     the Ninth Amendment. Again, as discussed supra, Cypress will at most be able to recover its direct
 6
     “cover” damages only, as those damages are defined under Section 2-712 and 2-713 of the Washington
 7
     Commercial Code. This will require Cypress to prove (1) the number of chips that Hynix agreed to
 8
     provide under the Ninth Amendment in 2013, and (2) the extra “cover” costs it had to pay to replace or
 9
     “cover” those contracted goods that Hynix agreed to but did not provide. If Cypress is offering the buffer
10
     inventory as amounts beyond the contracted chips under the Ninth Amendment, then section 14.6 and the
11
     Limiting Instruction again precluded Cypress from doing so.
12
            Moreover, Cypress as a subrogee cannot recover any damages purportedly caused to Microsoft by
13
     Hynix’s lack of “Buffer Inventory” before the fire. Cypress itself contends that the Wuxi fire “caused the
14
     breach of contract for which Microsoft was reimbursed. The fire caused the underlying harm and
15
     reimbursement to Microsoft by Cypress as a result of the breach of various provisions of the Agreement
16
     and Ninth Amendment.” (Dkt. No. 216 (Cypress Trial Brief) at 34.) But the Wuxi fire occurred on
17
     September 4, 2013, (id. at 11), and by definition, could not have caused any breaches by Hynix before
18
     that date that Cypress reimbursed Microsoft for. That includes any breaches of the “Buffer Inventory”
19
     provision before September 4, 2013.
20
            Again, since Cypress is a subrogee and not an assignee here (as this Court ruled on October 2,
21
     2018 [Dkt. No. 53]), Cypress has to connect the dots between what they paid Microsoft for as part of its
22
     insurance claim and what they are seeking in damages here. After all, there is a “real, if subtle,
23
     distinction between subrogation and assignment.” Ohio Sec. Ins. Co. v. Puget Sound Energy, Inc., No.
24
     C18-987-MJP, 2018 WL 4501743, at *3 (W.D. Wash. Sept. 20, 2018) (citation omitted). “Subrogation
25
     presupposes actual payment and satisfaction of a debt or claim to which the payor is subrogated, whereas
26
     under an assignment of a right or claim, the whole right or claim is assigned. In essence, while
27
     subrogation is a designation of proceeds recovered from a wrongdoer, an assignment transfers the entire
28
     cause of action to the insurer.” Absher Const. Co. v. N. Pac. Ins. Co., No. C10-5821JLR, 2012 WL
      DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      (2:17-CV-00467-RAJ)                                    DROOKS,LINCENBERG & RHOW, P.C.
      Page 5                                                 1875 Century Park East, 23rd Floor
                                                             Los Angeles, California 90067-2561, Tel: (310) 201-2100
                 Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 6 of 8




 1 13707, at *5 (W.D. Wash. Jan. 3, 2012) (citing 16 Couch on Insurance § 222:53 (3rd ed. Updated Nov.

 2 2011)) (emphasis added). In other words, to recover damages in this action, Cypress has to show both

 3 that (1) Microsoft incurred those damages as a result of Hynix’s breach and that (2) Cypress paid for

 4 those damages as part of Microsoft’s insurance claim.

 5          But since any purported damages from a lack of Buffer Inventory (if any) must have been caused

 6 by pre-fire breaches by Hynix, they could not have been caused by the fire. And since they could not

 7 have been caused by the fire, they could not have been the proper basis for any reimbursement by

 8 Cypress to Microsoft. Therefore, Cypress should be prevented from offering any such damages opinions

 9 at trial, and “Iteration No. 5” should be excluded.

10          C.      Cypress should be precluded from referencing this Court’s prior rulings regarding
                    Hynix’s lack of “Buffer Inventory” and a written “Disaster Recovery Plan.”
11

12          Cypress apparently intends to reference as part of its case in chief this Court’s ruling that Hynix

13 did not have a “Buffer Inventory” and a written “Disaster Recovery Plan” before the fire. But the Court’s

14 prior rulings should be presented to the jury through an appropriate instruction, not through evidence or

15 argument, as any express references during the parties’ presentations would be unduly prejudicial to

16 Hynix. Likewise, if Hynix were permitted to expressly reference the Court’s ruling that Cypress sought,

17 but is now precluded from recovering, more than $77 million in indirect damages, that would be unduly

18 prejudicial to Cypress. (Instead, it is appropriately the subject of a limiting instruction such as Limiting
19 Instruction No. 58.)

20          Accordingly, Hynix respectfully requests that both parties be precluded from expressly

21 referencing the Court’s prior rulings as part of their cases in chief. The special verdict form, as currently

22 drafted, provides the jury with guidance that, as to the buffer inventory and the written disaster recovery

23 plan, the issue of breach has been decided. No further commentary is necessary from the parties.

24 III.     CONCLUSION

25          For the foregoing reasons, Hynix’s motion in limine and the relief requested herein should be

26 granted.

27

28
      DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE    BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      (2:17-CV-00467-RAJ)                                   DROOKS,LINCENBERG & RHOW, P.C.
      Page 6                                                1875 Century Park East, 23rd Floor
                                                            Los Angeles, California 90067-2561, Tel: (310) 201-2100
              Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 7 of 8




 1 DATED this 27th day of February, 2019

 2

 3                                                  /s/ Alex Baehr
                                                    Alex Baehr (WSBA #25320)
 4                                                  SUMMIT LAW GROUP
 5                                                  315 5th Ave. S Suite 1000
                                                    Seattle, Washington 98104
 6                                                  Phone (206) 676-7039
                                                    Local Counsel for SK Hynix America, Inc.
 7

 8

 9                                                  /s/ Timothy B. Yoo
                                                    Ekwan E. Rhow (pro hac vice)
10
                                                    Timothy B. Yoo (pro hac vice)
11                                                  Jen C. Won (pro hac vice)
                                                    Tristan S. Favro (pro hac vice)
12                                                  BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                                    DROOKS, LINCENBERG & RHOW, P.C.
13                                                  1875 Century Park East, 23rd Floor
                                                    Los Angeles, California 90067-2561
14
                                                    Phone (310) 201-2100
15                                                  Fax (310) 201-2110
                                                    Counsel for SK Hynix America, Inc.
16

17

18
19

20

21

22

23

24

25

26

27

28
     DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     (2:17-CV-00467-RAJ)                                    DROOKS,LINCENBERG & RHOW, P.C.
     Page 7                                                 1875 Century Park East, 23rd Floor
                                                            Los Angeles, California 90067-2561, Tel: (310) 201-2100
              Case 2:17-cv-00467-RAJ Document 228 Filed 02/27/19 Page 8 of 8




 1                                      CERTIFICATE OF SERVICE
 2         I hereby certify that on February 27, 2019, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

 4 participants in this case who are registered CM/ECF users. I further certify that all participants to

 5 this case are registered with the CM/ECF system, and therefore no participant need be served by

 6 conventional methods.

 7

 8
                                                    /s/ Jen C. Won
 9                                                  BIRD, MARELLA, BOXER, WOLPERT,
10                                                  NESSIM, DROOKS, LINCENBERG &
                                                    RHOW, P.C
11                                                  1875 Century Park East, 23rd Floor
                                                    Los Angeles, California 90067-2561
12
                                                    Phone (310) 201-2100
13                                                  Fax (310) 201-2110
                                                    Counsel for SK Hynix America, Inc.
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     DEFENDANT SK HYNIX AMERICA INC.’S MOTION IN LIMINE   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     (2:17-CV-00467-RAJ)                                  DROOKS,LINCENBERG & RHOW, P.C.
     Page 8                                               1875 Century Park East, 23rd Floor
                                                          Los Angeles, California 90067-2561, Tel: (310) 201-2100
